Citation Nr: 1446903	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned it an evaluation of 10 percent.  During the pendency of this appeal, the RO increased the rating from 10 to 30 percent.  As the increased rating does not represent a grant of the maximum benefits allowable, the evaluation of the Veteran's PTSD has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the Board issued an opinion denying entitlement to a rating in excess of 30 percent for PTSD.  This decision was vacated by an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2010 joint motion for remand and remanded this case for compliance with the instructions in the joint motion.

In July 2010, the Board issued a decision again denying entitlement to an initial rating in excess of 30 percent for PTSD.  In a December 2010 Order, the Court endorsed a July 2010 joint motion for remand, vacated the July 2010 Board decision, and remanded the case for compliance with the instructions in the joint motion.  The Board remanded the case for further development in September 2011.

In September 2012, the Board issued a decision awarding a 50 percent evaluation for PTSD.  In a May 2014 Memorandum Decision, the Court vacated the Board's September 2012 decision and remanded the case for compliance with the instructions in the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a disability evaluation in excess of 50 percent.  The Board finds that remand is warranted for a new VA examination to determine the current degree of impairment associated with the Veteran's PTSD.  

The most recent VA examination for the Veteran's heart disease was in September 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the September 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, in June 2012, the Veteran's wife and daughter submitted statements of behalf of the Veteran.  The daughter stated that over the past few years, the Veteran's condition had significantly declined.  She noted he had become increasingly withdrawn, depressed, indifferent, and experienced social anxiety.  She further reported that the Veteran was unwilling to maintain his physical health, which had resulted in near fatal outcomes.  She stated that she saw the Veteran 4 days per week, and that his behaviors were becoming scarier and more intense.  She also stated that her father spent most of his time in solitude, and that he was uninterested in spending time with his family.  She remarked that some of the Veteran's comments were socially inappropriate, and drew looks of concern from others.  

In her June 2012 letter, the Veteran's wife stated that the Veteran often refused medical treatment even when he was in serious danger, displaying a depression so deep that he appeared to have lost his will to live.  The Veteran's wife noted examples such as the Veteran not wanting to go to the hospital when his heart rate became dangerously low or when he had a piece of food lodged in his esophagus such that he could not breath properly.  She also reported an incident in which the Veteran had a nightmare and came after her, shaking his fist over her face and screaming that he was going to kill her.  She noted that though the Veteran had nightmares in the past, he had never become violent.

By contrast, at the September 2011 VA examination, the Veteran reported some distressing and some non-distressing nightmares, and diminished interest in significant activities and detachment from others, but stated that he maintained a close relationship with his family.  The examiner determined the Veteran was responsible for maintaining his activities of daily living, and appeared to do so appropriately.  This examination does not reflect the same disability picture as the Veteran's wife and daughter's June 2012 statements.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's wife and daughter's statements since the September 2011 VA examination indicate an increase in symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Records of any psychiatric treatment the Veteran received from the Hampton, Virginia VA Medical Center (VAMC) dating since June 19, 2012.  All attempts to procure these records should be documented in the claims file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination with medical opinion to assist in determining the nature and extent of his currently diagnosed PTSD.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

3.  Then, the AOJ should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



